Case: 2:20-cv-05491-MHW-KAJ Doc #: 12 Filed: 04/21/21 Page: 1 of 2 PAGEID #: 74




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Kenneth Powe,

       Plaintiff,                             Case No. 2:20-cv-5491

       v.                                     Judge Michael H. Watson

Warden, Noble Correctional                    Magistrate Judge Jolson
Institution, et al.,

       Defendants.


                                      ORDER

       Kenneth Powe (“Plaintiff”) sues the Warden of Noble Correctional

Institution (“Warden”), where Plaintiff is an inmate, and Correctional Officer Miller

(“Miller”), an employee of that institution, under 42 U.S.C. § 1983 for deliberate

indifference to serious medical needs. Compl., ECF No. 3. Plaintiff pursues this

prisoner civil rights case without the assistance of counsel. Defendants have

moved to dismiss the Complaint. Mot. Dismiss, ECF No. 7.

       Magistrate Judge Jolson, to whom this case was referred, issued a Report

and Recommendation (“R&R”), which recommended that the Court grant in part

and deny in part Defendants’ motion. R&R, ECF No. 10. Specifically, the R&R

recommended the Court conclude that Plaintiff’s Complaint stated a claim of

deliberate indifference to serious medical need as to Miller but not Warden. Id. at

6–7.
Case: 2:20-cv-05491-MHW-KAJ Doc #: 12 Filed: 04/21/21 Page: 2 of 2 PAGEID #: 75




      The R&R notified the parties of their right to object to the same and of the

consequences of failing to do so. Id. at 8–9. Specifically, the R&R warned the

parties that a failure to timely object would amount to waiver of the right to de

novo review by the Undersigned as well as a waiver of the right to appeal the

Undersigned’s decision adopting the R&R. Id.

      The time for filing objections has passed, and none were filed.

Accordingly, the Court ADOPTS the R&R without further review. Plaintiff’s

deliberate indifference claim against Warden in his personal capacity is

DISMISSED WITHOUT PREJUDICE. The Clerk shall terminate ECF Nos. 7 &

10 as pending motions.

      IT IS SO ORDERED.


                                       ___/s/ Michael H. Watson_____________
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:20-cv-5491                                                    Page 2 of 2
